Order entered December 19, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01191-CV

                   HENRY STEPHENSON BYRD, MD, ET AL, Appellants

                                             V.

                ROLANDA HUTTON AND BRYAN HUTTON, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-15886

                                         ORDER
       Before the Court is appellants’ December 16, 2019 unopposed motion for an eighteen-

day extension of time to file their opening brief. We GRANT the motion and extend the time to

January 3, 2020.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE